DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-15 are pending. 



Claim Rejections - 35 USC § 102

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (EP 3 296 353). 
The machine translation of EP 3 296 353 is included with this office action. All citations are to the machine translation. 
Regarding claim 1: Herrmann is directed to a solvent containing coating for varnish coatings for architectural paints comprising:
at least one oxidatively drying organic binder selected from oxidation-drying medium to high fat alkyd resin, preferably oxidation drying high fat alkyd resin,
at least one primary drier based on iron, in particular comprising or consisting of an organic iron salt and / or at least one complex iron compound, preferably a complex iron salt.
at least one secondary drier containing or consisting of at least one organic salt of barium, zinc, magnesium, zirconium, strontium, lithium, aluminum, preferably an organic salt of zirconium and / or strontium
at least one solvent and optionally a conventional additive (p. 4 Herrmann).
The composition comprises less than 1.0% by weight of an amorphous silicon dioxide or SiO2 based compounds. Specifically, while a matting agent of precipitated silica is mentioned, silicic acid or wax are also suitable. Hence, selection of silicic acid or wax as the matting agent results in a composition that does not comprise any amorphous silicon dioxide or SiO2 based compounds . 
Regarding claim 2: The second secondary drier containing or consisting of at least one organic calcium salt, zinc salt and any mixture thereof. A secondary zironcium salt is also disclosed (p. 5). 
Regarding claim 3: The compositions are substantially free of cobalt compounds (p. 5). While manganese compounds are disclosed as suitable, they are not required. Hence, a composition substantially free of cobalt and manganese is well within the scope of Herrmann. Cobalt or manganese siccatives are not disclosed. 
Regarding claim 4: The preferred oxidation drying modified medium and / or high fat alkyd resins can be selected from the group consisting of siliconized alkyd resins, acrylated alkyd resins, isocyanate modified alkyd resins, and any mixtures thereof. It is particularly preferable to use isocyanate-modified high-fat alkyd resins. (p. 4).
Regarding claim 5: The solvent is substantially free of aromatic compounds, aliphatic hydrocarbon is used, preferably selected from the group consisting of dearomatized mineral spirits, n-paraffins, isoparaffins, cycloparaffins and any mixtures thereof. Dearomatized aliphatic hydrocarbons are particularly preferred. (p. 4)
Regarding claim 6: the additives are selected from the group consisting of defoamers, light stabilizers, free radical scavengers, wetting agents, dispersants,
surfactants, in particular silicone surfactants, for example, polyether-modified polymethylalkylsiloxane and / or silicone polyester copolymers and / or surfactant polyacrylates, waxes and / or any mixtures. (p. 4)
	Regarding claim 7: Second secondary driers comprise neodecanoates, oleates, stearates, palmitates, octoates and / or naphthenates, preferably neodecanoates, particularly preferably zirconium and / or strontium neodecanoates (p. 3).
	Regarding claim 8: The long oil fat fraction of the oxidatively drying long oil alkyd resin is based on linoleic, linolenic and / or butyric acids, optionally with the addition of palmitic acid.
	Regarding claim 9: The Iodine value of the oxidatively drying long oil alkyd resin determined in accordance with DIN 53241-1 is iodine number of no more than 120, in particular no more than 100 , preferably in the range from 20 to 120, or from 20 to 100, particularly preferably in the range from 40 to 80 (p. 5). 
	 Regarding claim 10: The proportion of the first primary dryer comprising or consisting of the at least one organic salt of iron and / or a complex compound of iron, in relation to its metal content, in the range from 0.0001 to 0.1 percent by weight, preferably in the range from 0.0005 to 0.05 percent by weight and particularly preferably in the range from 0.001 to 0.01 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or in which the proportion of the second primary dryer comprising or consisting of the at least one organic salt of manganese and/or a complex compound of manganese, in relation to its metal content, is in the range from 0.0001 to 1.0 percent by weight, preferably in the range from 0.0005 to 0.5% by weight and more preferably in the range of 0.001 to 0.05% by weight, respectively Is based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first secondary dryer comprising or consisting of at least one organic salt of zirconium and / or strontium, in relation to its metal content, in the range of 0, 01 to 3.0 percent by weight, preferably in the range from 0.05 to 2.0 percent by weight and particularly preferably in the range from 0.1 to 1.5 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or which the proportion of the at least one second secondary dryer comprising or consisting of at least one organic salt of calcium, barium, lithium and any mixture, in relation to its metal content, of which in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0 .01 to 3.0 percent by weight and more preferably in the range of 0.1 to 1.0 percent by weight, based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 percent by weight and particularly preferably in the range of 0, 1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of the at least one second anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 Percent by weight and particularly preferably in the range from 0.1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of solvent is in the range from 10 to 50 percent by weight, preferably 10 to 40 percent by weight and particularly preferably 15 to 35 percent by weight, in each case based on the total weight of the coating composition, the proportions of the component forming the coating composition n always add up to 100 percent by weight. (p. 5).   
	Regarding claim 11: No amorphous silicon dioxide and SiO2 compounds are disclosed. 
	Regarding claim 12: The pigment volume concentration (PVC) is 15-60%, preferably 30-45% (equivalent to a PVC according to EN ISO 4618-1). 
	Regarding claim 13: A coating on a substrate primer layer or a coating composition for a transparent or translucent final inner coating is disclosed. The coating on a substrate obtained or obtained by application, as well as by physical and chemical drying of the coating composition. 
	Regarding claim 14: The dry layer thickness is not more than 100 μm, preferably not more than 80 μm, particularly preferably from 5 to 60 μm. (p. 6).
	Regarding claim 15: Use of the coating compound for the production of varnish coatings is disclosed. 


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (EP 3 296 372), herein Hermann ‘372. 
The machine translation of EP 3 296 353 is included with this office action. All citations are to the machine translation. 
Regarding claim 1: Herrmann ‘372 is directed to a solvent containing coating compound for varnish coatings. Specifically, the coatings include a resin and a liquid for applying on wood, metal or other surfaces [0047] 
The coating compound comprising:
at least one oxidatively drying organic binder selected from oxidation-drying medium to high fat alkyd resin, preferably oxidation drying high fat alkyd resin [0017]
at least one primary drier based on iron, in particular comprising or consisting of an organic iron salt and / or at least one complex iron compound, preferably a complex iron salt. [0005]
at least one secondary drier containing or consisting of at least one organic salt of barium, zinc, magnesium, zirconium, strontium, lithium, aluminum, preferably an organic salt of zirconium and / or strontium [0005]
at least one solvent and optionally a conventional additive [0029] and [0031].
The composition comprises less than 1.0% by weight of an amorphous silicon dioxide or SiO2 based compounds. Specifically, while a matting agent of precipitated silica is mentioned, silicic acid or wax are also suitable. Hence, selection of silicic acid or wax as the matting agent results in a composition that does not comprise any amorphous silicon dioxide.
Regarding claim 2: The second secondary drier containing or consisting of at least one organic calcium salt, zinc salt and any mixture thereof. A secondary zironcium salt is also disclosed as preferable when combined with calcium [0011]
Regarding claim 3: The compositions are substantially free of cobalt compounds [0010]. While manganese compounds are disclosed as suitable, they are not required. Hence, a composition substantially free of cobalt and manganese is well within the scope of Herrmann ‘372. Cobalt or manganese siccatives are not disclosed. 
Regarding claim 4: The preferred oxidation drying modified medium and / or high fat alkyd resins can be selected from the group consisting of siliconized alkyd resins, acrylated alkyd resins, isocyanate modified alkyd resins, and any mixtures thereof. It is particularly preferable to use isocyanate-modified high-fat alkyd resins. (p. 4).
Regarding claim 5: The solvent is substantially free of aromatic compounds, aliphatic hydrocarbon is used, preferably selected from the group consisting of dearomatized mineral spirits, n-paraffins, isoparaffins, cycloparaffins and any mixtures thereof. Dearomatized aliphatic hydrocarbons are particularly preferred. (p. 4)
Regarding claim 6: The additives are selected from the group consisting of defoamers, light stabilizers, free radical scavengers, wetting agents, dispersants,
surfactants, in particular silicone surfactants, for example, polyether-modified polymethylalkylsiloxane and / or silicone polyester copolymers and / or surfactant polyacrylates, waxes and / or any mixtures. [0031]
	Regarding claim 7: Second secondary driers comprise neodecanoates, oleates, stearates, palmitates, octoates and / or naphthenates, preferably neodecanoates, particularly preferably zirconium and / or strontium neodecanoates [0012]
	Regarding claim 8: The long oil fat fraction of the oxidatively drying long oil alkyd resin is based on linoleic, linolenic and / or butyric acids, optionally with the addition of palmitic acid. [0012]
Regarding claim 9: Hermann 372 doesn't specifically recite an iodine value. However, the oxidatively long oil alkyd resins in Hermann are substantially identical to the oxidatively long oil alkyd resins in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Hermann 372  anticipates a oxidatively long oil alkyd resins having an Iodine value within the scope of claim 9. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 10: The proportion of the first primary dryer comprising or consisting of the at least one organic salt of iron and / or a complex compound of iron, in relation to its metal content, in the range from 0.0001 to 0.1 percent by weight, preferably in the range from 0.0005 to 0.05 percent by weight and particularly preferably in the range from 0.001 to 0.01 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or in which the proportion of the second primary dryer comprising or consisting of the at least one organic salt of manganese and/or a complex compound of manganese, in relation to its metal content, is in the range from 0.0001 to 1.0 percent by weight, preferably in the range from 0.0005 to 0.5% by weight and more preferably in the range of 0.001 to 0.05% by weight, respectively Is based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first secondary dryer comprising or consisting of at least one organic salt of zirconium and / or strontium, in relation to its metal content, in the range of 0, 01 to 3.0 percent by weight, preferably in the range from 0.05 to 2.0 percent by weight and particularly preferably in the range from 0.1 to 1.5 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or which the proportion of the at least one second secondary dryer comprising or consisting of at least one organic salt of calcium, barium, lithium and any mixture, in relation to its metal content, of which in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0 .01 to 3.0 percent by weight and more preferably in the range of 0.1 to 1.0 percent by weight, based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 percent by weight and particularly preferably in the range of 0, 1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of the at least one second anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 Percent by weight and particularly preferably in the range from 0.1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of solvent is in the range from 10 to 50 percent by weight, preferably 10 to 40 percent by weight and particularly preferably 15 to 35 percent by weight, in each case based on the total weight of the coating composition, the proportions of the component forming the coating composition n always add up to 100 percent by weight. [0040] 
	Regarding claim 11: No amorphous silicon dioxide and SiO2 compounds are disclosed. 
	Regarding claim 12: The pigment volume concentration (PVC) is 15-60%, preferably 30-45% (equivalent to a PVC according to EN ISO 4618-1). [0044]
	Regarding claim 13: A coating on a substrate primer layer or a coating composition for a transparent or translucent final inner coating is disclosed. The coating on a substrate obtained or obtained by application, as well as by physical and chemical drying of the coating composition. (p. 6). 
	Regarding claim 14: The dry layer thickness is not more than 100 μm, preferably not more than 80 μm, particularly preferably from 5 to 60 μm. [0043] 
	Regarding claim 15: Use of the coating compound for the production of varnish coatings is disclosed. Specifically, the coatings include a resin and a liquid for applying on wood, metal or other surfaces [0047] 



Response to Arguments

Applicant's arguments filed 10/12/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 10 Remarks) Applicants have discovered the use of iron based siccatives in solvent based coatings does not lead to disadvantages when the coating is free from amorphous silicon dioxide and SiO2 based compounds. Claim 1 has been amended to recite less than 1.0 wt% of amorphous silicon dioxide and SiO2 compounds. Both Hermann 353 and Herman 372 disclose matting agents that are preferably precipitated silica. 
The rejection of record has been withdrawn. However, the rejection above has been redrafted. Specifically, while a matting agent of precipitated silica is mentioned, silicic acid or wax are also suitable. Hence, selection of silicic acid or wax as the matting agent results in a composition that does not comprise any amorphous silicon dioxide.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/            Primary Examiner, Art Unit 1764